    Case 3:18-cv-03104-S Document 7 Filed 02/20/19             Page 1 of 2 PageID 17




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS

                                              §
TONY GROUNDS,                                 §
                                              §   Civil Action No. 3:18-cv-03104-S
                    Plaintiff,                §
                                              §
                    v.                        §
                                              §
BLUESTEM BRANDS
D/B/A FINGERHUT,                              §
                                              §
                    Defendant.                §
                                              §


                                 NOTICE OF SETTLEMENT


TO THE CLERK:

              NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41(a) within sixty (60) days .




Dated: February 20, 2019                  BY: /s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Facsimile: (877) 600-2112
                                          Email: aginsburg@creditlaw.com
                                          Attorney for the Plaintiff
    Case 3:18-cv-03104-S Document 7 Filed 02/20/19                 Page 2 of 2 PageID 18




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of February, 2019, a true and correct copy of the

foregoing pleading was served via ECF to the below:


       Erin L. Hoffman, Esq.
       Faegre Baker Daniels LLP
       2200 Wells Fargo Center
       90 South Seventh Street
       Minneapolis MN 55402

Dated: February 20, 2019                     BY: /s/ Amy L. Bennecoff Ginsburg
                                             Amy L. Bennecoff Ginsburg, Esquire
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Avenue
                                             Ambler, PA 19002
                                             Phone: (215) 540-8888
                                             Facsimile: (877) 600-2112
                                             Email: aginsburg@creditlaw.com
                                             Attorney for the Plaintiff
